Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
it is not clear for the Examiner: Is the “a measurement point” one of the “measurement points”? 
if the threshold is determined on the basis of measurement points,  and how is a measurement forming a measurement point different from that?
and aren’t the measurements all at instants?
 Is the measurement instant of the measurement point a current measurement point?
 Examiner assumed that the instant measurement is the current measurement taking at different times and forming measurement point just an measurement points corresponding to the same threshold.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Under Step 2A Prong 1, the independent claims 1 and 6 all include abstract ideas as highlighted (using a bold font) shown below.
“Claim 1, a method for transmitting a measurement taken by a sensor at a current measurement instant, a measurement instant and a measurement forming a measurement point, said method comprising the following acts performed by the sensor: 
     determining  whether a threshold on the basis of measurement points that temporally precede the current measurement point in a collection window;
    when the slope is higher than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a minimum time interval between two successive measurement instants in the collection window; and
   when said slope is lower than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a maximum time interval between two successive measurement instants in the collection window”.

“Claim 4. A sensor, which is configured to take measurements at measurement instants, said sensor comprising:
A processor; and 
non-transitory computer-readable recording medium on which program code instructions are recorded, which when executed by a processor of a sensor configure the sensor to control transmission of a measurement by:

determining a threshold on the basis of measurement points that temporally precede a current measurement point in a collection window, a measurement instant
    and a measurement forming a measurement point;

   determining whether a slope of a straight line that runs through the current measurement point and the measurement point that immediately precedes the current measurement point is higher than the threshold or lower than the threshold; and
 waiting for a waiting time,
 Said waiting time corresponding to a minimum time interval between two successive measurement instants in the collection window when the slope is higher than the threshold, and 
Said waiting time corresponding to a maximum time interval between two successive measurement instants in the collection window when the slope is lower than the threshold; and
commanding the transmission of the measurement via a network interface 
when the waiting time has elapsed.”
 


“Claim 6.  A non-transitory computer-readable recording medium on which program code instructions are recorded, which when executed by a processor of a sensor configure the sensor to:
 Transmit a measurement taken by a sensor at a current measurement instant by:
determining a threshold on the bases of measurement points that temporally precede the  Current measurement point in a collection window;
 Determining whether a slope of a straight line that runs through the current measurement point and the measurement point that immediately precedes the current measurement point is higher than the threshold or lower than the threshold; and
 When said slope is lower than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a minimum time interval between two successive measurement instants in the collection window; and
 When said slope is lower than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a maximum time interval between two successive measurement instants in the collection window.”

The highlighted steps is considered to be equivalent of a mathematical concepts and mathematical steps.


Under step 2A prong 2,

The claims do not comprises any particular field of use and claims do not direct to any practical application.
The claim 1 does not comprise any significant elements/steps.
The claims 1, 4 and 6 do not comprise any significant additional elements/steps.
The steps of “transmitting a measurements…” just insignificant extra solution activity.
The “sensor” could be just any sensors, which is insignificant additional element.
Additionally, the Claims 4 and 6 comprises the ”processor” and “non-transitory computer-readable recording medium on which program code instructions”  and “commanding the transmission of the measurement via a network interface” these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
Under step 2B 

In claim 4 the “transmission of the measurement via a network interface” is insignificant additional steps.
Additionally, the Claims 4 and 6 comprises the ”processor” and “non-transitory computer-readable recording medium on which program code instructions”  and “commanding the transmission of the measurement via a network interface” these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
The claim 4 and 6 comprises just a general “sensor”, which is not significant additional element.
The claim does not identify a specific sensors or does not describes any details of the  receiving data.
The depended claims 2 are merely extend the details of the abstract idea 
of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
The depended claims 3 are merely extend the details of the abstract idea and
additionally describes the data.
Therefore claims 2 and 3 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Fujimura et al., (JP2008052415), hereinafter Fujimura.
Regarding Claim 1, Fujimura disclose a method for transmitting a measurement taken by a sensor at a current measurement instant, a measurement instant and a measurement forming a measurement point (Fig. 1-6, para [0015]-[0036], where  measurement CPU for creating measurement data from the output of the measurement sensor 1 via the D converter 2, a transmission CPU 4 for converting the measurement data created by the measurement CPU 3 into transmission data to which the address of the transmission source), said method comprising the following acts performed by the sensor: 
determining  whether a threshold on the basis of measurement points that temporally precede the current measurement point in a collection window (Fig. 6, para [0034]-[0036], where threshold is changed to a first or a second value depending on the measurement points);
  when the slope (para [0012], where “change rate” is considered to be equivalent to the slope) is higher than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a minimum time interval between two successive measurement instants in the collection window (para [0014], where degree of change in the measurement data is large, the measurement period is changed to only the first period or the second period; setting the first period (for example 30 sec) even if an important change suddenly occurs, the important change can be detected and transmitted, e.g., if the change rate is occur than measurement period is change (T1 to the T2 or T2 to the T1) and change is transmitted);(para [0030] - [0036], where if the  “change rate” is higher than the “1st threshold”, T1 is replaced by T2); and
 when said slope (para [0017], where change rate corresponds to the slope) is lower than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a maximum time interval between two successive measurement instants in the collection window (para [0030]-[0036], where if the “change rate” is higher than the “1st threshold” T1 is replaced by T2, i.e., when change rate is exceeding the predetermined value in threshold (higher or lower) than threshold 1 or 2, then measurement data is transmitted) also see para [0010], where if the currently used measurement cycle T is short cycle T2, when the degree of change a of the measurement data decreases and becomes smaller than the second threshold values 2, the long period is changed to T1, i.e., change degree will be occur and then transmitting data).

Regarding Claim 3, Fujimura disclose the method as claimed in claim 1, wherein, in response to a new measurement taken by the sensor, the waiting time associated with the previous measurement not having expired (para [0033], where current measurement cycle T is the short cycle T2, when  the change rate a of the measurement data decreases and becomes smaller than the second threshold value 2), the method is implemented once again, and the waiting time associated with the new measurement takes into account the waiting time associated with the previous measurement that was not completed (para [0036], where  measurement period T is changed to either the long period T1 or the short period T2; para [0011], where long period T1 is 30 second and the short period T2 is 5 seconds, ….and never exceeds 30 seconds).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Fujimura et al., (JP2008052415), hereinafter Fujimura in view of Ohmae et al., (US Pub.20130144562), hereinafter Ohmae.

       Regarding Claim 2, Fujimura disclose the method as claimed in claim 1, but does not disclose wherein the determined threshold corresponds to a highest of the slopes between two successive measurement points in the collection window.
Ohmae disclose the determined threshold corresponds to a highest of the slopes between two successive measurement points in the collection window (Fig. 2a, 2b, where threshold upper limit between 2 highest points of the slop, para [0040], where relationship between a measured value and measurement time of the sensor device 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide determined threshold corresponds to a highest of the slopes between two successive measurement points, as taught by Ohmae into Fujimura in order to adjust the threshold with particular physical quantity for benefit of more persuasively determine the quantity of desired data points. 

       Regarding Claim 4, Fujimura disclose a sensor (Claims 1 and 5), which is configured to take measurements at measurement instants, said sensor comprising: 
       determining a threshold on the basis of measurement points that temporally precede a current measurement point in a collection window, a measurement instant and a measurement forming a measurement point (Fig. 6, para [0034]-[0036], where 
times t1, t2, and t3, the rate of change  of the measured data was equal to or less than the first threshold value 1, i.e., the measurements in times is measurement instant point and that measurements corresponding to the threshold value is forming measurement point; threshold is changed to a first or a second value depending on the measurement points);
     determining whether a slope of a straight line (para [0012], where “change rate” is considered to be equivalent to the slope of a straight line) that runs through the current measurement point and the measurement point that immediately precedes the current measurement point is higher than the threshold or lower than the threshold (para [0030]-[0036], where if the “change rate” is higher than the “1st threshold” T1 is replaced by T2); and 
     waiting for a waiting time (para [0030], where measurement data created this time and the measurement data created last time, and calculates this difference as the time difference Δt, e.g., the waiting time is interval between two measurements) 
said waiting time corresponding to a minimum time interval between two successive measurements instants in the collection window when a slope is higher than the threshold (para [0030]-[0036], where if the “change rate” is higher than the “1st threshold” T1 is replaced by T2). 
Fujimura does not disclose:
  a processor; and
  a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the sensor to control transmission of a measurement by:
   commanding the transmission of the measurement via a network interface when the waiting time has elapsed.

Ohmae disclose a processor (Fig. 2, # 3, para [0094], where the server device 2 includes a CPU (central processing unit)); and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the sensor to control transmission of a measurement (Fig. 3, # 2, para [0094], where (execution format program, intermediate code program, source program) in a computer-readable manner, and by causing the computer (or a CPU or an MPU) to read and execute the program codes recorded in the recording medium; (execution format program, intermediate code program, source program) in a computer-readable manner, and by causing the computer (or a CPU or an MPU) to read and execute the program codes recorded in the recording medium)
     commanding the transmission of the measurement via a network interface (para [0096], where program codes may be provided via a network. This network is not particularly limited. For example, the Internet, an intranet, an extranet, LAN, ISDN, VAN, CATV communication network, virtual private network, telephone network, mobile communication network, satellite communication network, and the like can be used as the network. A transmission medium constituting the network is not particularly limited… the transmission medium may be achieved wirelessly using, e.g., infrared communication such as IrDA and a remote controller, Bluetooth (registered trademark), 802.11 wireless network, HDR, cellular phone network, satellite circuit, digital terrestrial network, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to transmits the measurement via a network interface, as taught by Ohmae into Fujimura in order to faster transmit the data between multiples users.

      Regarding Claim 6,  Fujimura disclose:
     a sensor configure the sensor (para [0008], where wireless sensor, generating measurement data from an output of the sensor) to:
      transmit a measurement taken by a sensor at a current measurement instant by:
determining a threshold on the bases of measurement points that temporally precede the current measurement point in a collection window(Fig. 6, para [0034]-[0036], where threshold is changed to a first or a second value depending on the measurement points);
     determining whether a slope of a straight line (para [0012], where “change rate” is considered to be equivalent to the slope) that runs through the current measurement point and the measurement point that immediately precedes the current measurement point is higher than the threshold or lower than the threshold(para [0030] and [0036], where if the  “change rate” is higher than the “1st threshold”, T1 is replaced by T2); and
     when said slope is lower than the threshold (para [0033], where current measurement cycle T is the short cycle T2, when the change rate  of the measurement data decreases and becomes smaller than the second threshold value 2), transmitting the measurement upon expiry of a waiting time that corresponds to a minimum time interval (para [0030]-[0036], where if the “change rate” is higher than the “1st threshold” T1 is replaced by T2, i.e., when change rate is exceeding the predetermined value in threshold (higher or lower) than threshold 1 or 2, then measurement data is transmitted) also see para [0010], where if the currently used measurement cycle T is short cycle T2, when the degree of change a of the measurement data decreases and becomes smaller than the second threshold values 2, the long period is changed to T1, i.e., change degree will be occur and then transmitting data) between two successive measurement instants in the collection window (para [0030]-[0036], where if the “change rate” is higher than the “1st threshold” T1 is replaced by T2); and
      when said slope is lower than the threshold, transmitting the measurement upon expiry of a waiting time that corresponds to a maximum time interval between two successive measurement instants in the collection window (para [0030]-[0036], where if the “change rate” is higher than the “1st threshold” T1 is replaced by T2).

Fujimura does not disclose:
     a non-transitory computer-readable recording medium on which program code instructions are recorded, which when executed by a processor.
Ohmae disclose a non-transitory computer-readable recording medium on which program code instructions are recorded, which when executed by a processor (Fig. 3, # 2, para [0094], where (execution format program, intermediate code program, source program) in a computer-readable manner, and by causing the computer (or a CPU or an MPU) to read and execute the program codes recorded in the recording medium; (execution format program, intermediate code program, source program) in a computer-readable manner, and by causing the computer (or a CPU or an MPU) to read and execute the program codes recorded in the recording medium).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide processor, as taught by Ohmae into Fujimura in order to faster provide the tasks for processing  large amount of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Volkel (US Pub.20040133387).
2. Perl et al., (US Pub.20190102840).
3. Amano (US Pub.20060092894).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862